Citation Nr: 0622702	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  04-30 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to special monthly compensation (SMC) based on a 
need for the regular aid and attendance of another person or 
on account of being housebound.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from April to November 
1948.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO), which denied the benefit sought on 
appeal.


FINDING OF FACT

The competent medical evidence demonstrates that the veteran 
is unable to independently perform activities of daily living 
(ADL's).


CONCLUSION OF LAW

The criteria for SMC based on a need for the regular aid and 
attendance of another person have been met.  38 U.S.C.A. 
§ 1114(l), (s) (West 2002); 38 C.F.R. §§ 3.350, 3.351, 3.352 
(2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The relevant law provides that if a veteran, as the result of 
service-connected disability, is so helpless as to be in need 
of regular aid and attendance, an increased rate of 
compensation (special monthly compensation) is payable.  38 
U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  

A veteran is in need of regular aid and attendance if he is 
helpless or is so nearly helpless as to require the regular 
aid and attendance of another person.  38 C.F.R. § 3.351(b).  
The criteria for establishing the need for aid and attendance 
include consideration of whether the veteran is blind or so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less; or if the veteran is a patient in 
a nursing home because of mental or physical incapacity; or 
if the veteran establishes a factual need for aid and 
attendance under the criteria set forth in 38 C.F.R. § 
3.352(a).  38 C.F.R. § 3.351(c).

The following will be accorded consideration in determining 
the need for regular aid and attendance: Inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliance which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be able to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, requiring care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
daily environment.  Being "bedridden" will be a proper 
basis for the determination and is defined as that condition 
which, through its essential character, actually requires 
that the claimant remain in bed.  

It is not required that all of the enumerated disabling 
conditions be found to exist before a favorable rating may be 
made.  The particular personal functions which the veteran is 
unable to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance, will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  38 
C.F.R. § 3.352 (a).

SMC may also be paid if a veteran has a single service-
connected disability rated 100 percent and either (1) has 
additional service-connected disability or disabilities 
ratable at 60 percent, separate and distinct from the 100 
percent service-connected disability and involving different 
anatomical segments or bodily systems; or (2) is permanently 
housebound by reason of service-connected disabilities.  
38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

The veteran is service-connected for anxiety reaction 
associated with bilateral hearing loss, evaluated as 50 
percent disabling; Bell's palsy with complete paralysis, left 
facial nerve, evaluated as 30 percent disabling; hearing 
loss, bilateral, evaluated as 30 percent disabling; 
blepharosynechia, moderately disfiguring, left eye, evaluated 
as 10 percent disabling; and otitis media supperative, 
bilateral mastoidectomy, evaluated as 10 percent disabling.  
The total combined evaluation is 80 percent.  He has received 
individual unemployability benefits since 1972.  

With respect to aid and attendance, the record does not 
contain any medical evidence indicating the veteran is blind 
or so nearly blind as to meet the criteria set forth in 38 
C.F.R. § 3.351(c)(1).  He is also not a patient in a nursing 
home because of mental or physical incapacity.  Thus, the 
Board must consider whether there is a factual need for aid 
and attendance under the criteria set forth in § 3.352(a).

The competent medical evidence shows that the veteran has a 
number of non-service-connected conditions that affect his 
use of the right upper extremity and both lower extremities.  
Nevertheless, the evidence clearly demonstrates that the 
veteran's service-connected Bell's palsy and otitis media 
result in dizziness that requires regular aid and attendance.  

The report of a March 2004 VA Aid and Attendance/Housebound 
examination provides that the veteran had constant dizziness 
secondary to paralysis of the 7th cranial nerve (Bell's 
Palsy) and an ear infection.  During a typical day, he spent 
20 hours a day in bed secondary to dizziness.  Although the 
report describes how the non-service-connected conditions 
affect the veteran's use of his lower extremities, the 
examiner specifically stated that the veteran's difficulty 
with balancing affected his ability to walk.  Similarly, 
although veteran's right shoulder pain limited his use of the 
right upper extremity for ADL's, the examiner specifically 
stated that the veteran required assistance with ADL's 
because of his dizziness and gait instability.  The veteran's 
dizziness and balance problems also prevented him from 
performing full range of motion of the spine.  

The diagnosis was multifactorial postural and gait 
instability with right shoulder bursitis.  Subjective 
complaints and objective findings included dizziness 
secondary to inner ear abnormalities and paralysis of he 7th 
cranial nerve.  The veteran's gait and ambulation 
restrictions were permanent.  

The veteran's August 2003 Application for Aid & Attendance 
And/Or Housebound Benefits provides August 2003 examination 
findings.  These findings also show non-service-connected 
conditions.  In addition, the examiner stated that the 
veteran needed assistance with ADL's due to unsteadiness; 
specifically, he needed assistance to attend to the wants of 
nature and keep himself clean.  Findings included dizziness 
with unsteadiness of gait.  

The Board finds the foregoing is evidence of a factual need 
for aid and attendance, and therefore SMC on this basis is 
warranted.  

Of the two bases for an award of SMC, the need of regular aid 
and attendance of another person, under applicable laws and 
regulations, is the greater benefit. Thus, the veteran's SMC 
claim at housebound rate is now moot.

Review of the claims folder reveals compliance with the duty 
to notify and the duty to assist.  38 U.S.C.A. §§ 5103(a), 
5103A (West 2002); 38 C.F.R. § 3.159 (2005).  In the event 
any noncompliance is found, the Board observes that, given 
the completely favorable disposition of this appeal, it does 
not result in any prejudice to the appellant.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

ORDER

SMC based on a need for the regular aid and attendance of 
another person or on account of being housebound is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


